 592DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Association of Heat andFrostInsulatorsand AsbestosWorkers,Local 19andInsulationIndustries, Inc. Case 30-CB-623June 14, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOUpon a charge filed on August 3, 1973, byInsulation Industries, Inc., hereinafter called theEmployer, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 30, issued a complaint and notice of hearingon February 28, 1974, against International Associa-tion of Heat and Frost Insulators and AsbestosWorkers, Local 19, hereinafter called Respondent.The complaint alleged that Respondent had engagedinunfair labor practices within the meaning ofSection 8(b)(1)(B) and Section 2(6) and (7) of theNationalLabor Relations Act, as amended, byconduct hereinafter specified. Respondent filed ananswer in which it denied the commission of thealleged unfair labor practices.On April 3, 1974, the parties executed a stipulationof facts by which the parties waived a hearing beforean Administrative Law Judge and the issuance of anAdministrative Law Judge's Decision and recom-mended Order, and agreed to submit the case to theBoard for findings of fact, conclusions of law, and anorder, based on a record consisting of the stipulationand the exhibits attached thereto.On April 10, 1974, the Board approved thestipulationof the parties and ordered the casetransferred to the Board, granting permission for thefiling of briefs. Thereafter, both the General Counseland the Respondent filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this case, the Board makes thefollowing:FINDINGS OF FACT1.JURISDICTIONThe Employeris,and at all times material hasbeen,aWisconsin corporationwithitsprincipaloffice located at Milwaukee,Wisconsin, where it isHis daughters,Pamela Janiszewski and Judith Janiszewski,each own Ipercent of the Employer's stock and hold the offices of vice president andsecretary-treasurer,respectively.2 It was not only stipulated that Tate was, and is, a supervisor within theengaged in the application of pipe and duct insula-tion.During the past calendar year, a representativeperiod, the Employer purchased and received goodsvalued in excess of $50,000 from suppliers locatedwithin the State of Wisconsin, which supplierspurchased and received, in interstate commerce, saidgoods directly from points located outside the Stateof Wisconsin.Respondent admitted, and we find, that theEmployer is, and at all times material herein hasbeen, an employer as defined in Section 2(2) of theAct engaged in commerce and in operations affect-ing commerce as defined in Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDThe Respondent admitted, and we find, thatInternational Association of Heat and Frost Insula-tors and AsbestosWorkers, Local 19, is a labororganization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBriefly stated, the stipulated facts show that theEmployer was incorporated and began operations in1968. Since that time, Bruce S. Tate, who owns. 98percent of the Employer's stock,' has been theEmployer's president and supervisor.2 At all timesmaterial herein, the Employer employed approxi-mately nine full-time asbestos workers who were allmembers of the Respondent. The only other full-timeemployee, with the exception of office clericals, wasGary Tate, who drove a truck and did cleanup workand was not a member of the Respondent.Since 1968, the Employer has recognized theRespondent as the exclusive collective-bargainingrepresentative of all the Employer's employees in theappropriate unit. In 1971, the Employer joined theSouthernWisconsin Asbestos Contractors Associa-tion, hereinafter referred to as SWACA, a group of10 asbestos contractors which represents its membersfor the purposes of collective bargaining and theadjustment of grievances. The current collective-bargaining agreement was negotiated by SWACAand signed by its president on behalf of theEmployer and other members of SWACA.From 1951 to July 30, 1973, Tate was a member ingood standing of the Respondent. In 1966, Taterequested and obtained a withdrawal card from theRespondent because he had obtained a supervisoryposition with another employer. Until July 30, 1973,meaning of Sec.2(11) of the Act,but that he also representsthe Employerfor purposes of collective bargaining and/or the adjustment of grievanceswithin the meaning of Sec. 8(b)(IXB) of the Act.211NLRB No. 86 HEAT & FROST INSULATORS LOCAL 19593Tate periodically renewed his withdrawal card andremained a member in good standing of theRespondent.On or about April 7, 1973, Tate delivered metaljacketing and bands to a jobsite at Aqua-ChemCompany in Milwaukee, Wisconsin. Some of themetal had already been cut to size in the Employer'sshop, and Tate began cutting the balance of thematerial on the jobsite.While Tate was working,Respondent's business agent, Bill Globig, and presi-dent, Gene Gottsacker, appeared on the jobsite andobserved Tate cutting material to size for installation.Shortlythereafter,theseunion representativescharged him, pursuant to article XXIII of Respon-dent's constitution and bylaws, with having workedwith the tools of the trade while on a withdrawalcard,and with having worked against the bestinterests of the Respondentby working on Saturday,April 7, 1973, without receiving double time andvacation,welfare,pension,and education fundbenefits as called for in the collective-bargainingagreementbetween SWACA and the Respondent.He was also charged with violating Respondent'sconstitution and bylaws by working with Gary Tate,who was not a member of the Respondent. Pursuantto article XXIV of Respondent's constitution andbylaws, a trial was held on May 9, 1973. Tateappeared at the trial and asserted that the work hehad performed on April 7 did not fall withinRespondent's jurisdiction and that it was worknormally performed by employers in the trade. Thetrial board, however, found Tate guilty on all fourcharges and ordered him to pay a $1,000 fine by June15, 1973. The stipulation agreed to by the partiesshows that Tate was informed that he would beautomatically expelled from the Respondent if he didnot pay the fine by June 15. Tate refused to pay thefine and his membership in Respondent lapsed on orabout July 15, 1973.At the May 1973 meeting of the Joint Trade Board,made up of representatives of the Respondent andSWACA, Respondent charged the Employer withcontract violations arising out of the events describedabove.A hearing was held on June 27, 1973, andTate was found guilty of all the alleged contractviolations and was fined $500.A.Contentionsof thePartiesThe General Counsel contends that the Boardshould find that an 8(b)(1)(B) violation is warrantedbased on the following two theories: "1. that in finingTate, an admitted supervisor, for conduct involving adispute under the collective-bargaining agreementthe Respondent restrained and coerced the Employerin the selection of its bargaining representative byconduct necessarily tending to make Tate subser-vient to the Respondent.2. that in preferring chargesagainstTate before the Respondent'sExecutiveBoard,Respondent by-passedSWACA, the Employ-er's chosen representative for collective bargainingand adjustment of grievances,which conduct had anecessary tendancy and forseeable consequence ofaffecting the Employer's selection of a bargainingrepresentative."Respondent, on the other hand,contends that thecomplaint herein should be dismissed since the unitwork for which Tate was fined for performing didnot involve negotiation or grievance adjustmentwhich is protected by Section 8(b)(1)(B) of the Act.Respondent's contention in this regard is based on itsview that"a union's discipline is prohibited only ifdirected at the management person's activitiesquamanagement person,and that this did not include theman's performance of unit work."Respondentfurthercontends that Tate'smembership in amultiemployer bargaining association did not alterhis obligation,as a union member,not to performunit work.In addition,Respondent argues that Tateisnot entitled to the protection afforded to supervi-sors as designated representatives of their employerssince he is an employerwho voluntarilyagreed toretain his union membership.B.Analysis and ConclusionsIn two recentcases,3 the Board has held that aunion does not violate Section 8(b)(1)(B) of the Actwhen it fines a union member who is the sole ownerof an unincorporated business enterprise. In one ofthose cases,Barr Floors,the incorporation paperswere not filed until after the owner-member hadcrossed the picket line, conduct for which he wasfined by the Respondent therein. The Board noted,however, that, even if the business had beenincorporated at the time that its owner crossed thepicket line, it would not have changed the result inthat case since it would be elevating form oversubstance to attempt to draw a distinction betweenthe sole stockholder of the corporation and thecorporation itself. In line with this reasoning, theBoard has consistently pierced the corporate veilwhere an individual is the sole owner of a corpora-tion, and has considered one as thealter egoof theother.In the instant case, the Employer is incorporated,but Tate owns 98 percent of the stock and his twodaughters own the remaining 2 percent. In addition,3 SeeLocal146, Sheet Metal WorkersInternationalAssociation, AFL-CIO(RobertDaleJones d/b/a Aortic Heating and Cooling Company),203NLRB No.168, andBricklayers,Masons and Plasterers'Union, Local No 1(BarrFloors,Inc),209 NLRBNo. 123. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDTate is the Employer's president and supervisor and,in effect,is operating as an individual entrepreneur.Under these circumstances,we do not consider Tateto be an employee selected for supervisory functions,but we do consider him, regardless of the corporatetechnicalities,to be the owner of the Employer. Inview of this determination,we conclude that Respon-dent'sconduct in fining Tate would not tend tosubvert anyloyaltybetween the Employer herein anditssupervisors.Accordingly,we find that the Re-spondent did not violate Section 8(b)(1)(B) of the Actby fining Tate,and that the complaint herein shouldbe dismissed in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the complaintherein be, and it herebyis,dismissedin its entirety.